EXHIBIT 10.1

EMPLOYMENT AGREEMENT

 

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of the 2nd day of August 2019
by and between Standex International Corporation, a Delaware corporation with
executive offices located at 11 Keewaydin Drive, Salem, New Hampshire 03079 (the
“Employer”) and, Ademir Sarcevic, an individual residing at 200 Boyden Avenue,
#379, Maplewood, NJ 07040, (the “Employee”).

 

1.         Employment; Term; Location.

 

 

(a)

Commencing on or about September 9, 2019 (the actual start date hereinafter
being referred to as the “Effective Date”), Employer hereby agrees to employ
Employee, and Employee hereby agrees to serve Employer on a full-time basis as
Vice President and Chief Financial Officer (or such other designated title as
may be assigned from time to time by the Employer) of the Employer, subject to
the direction and control of the President/Chief Executive Officer of the
Employer, through June 30, 2020 (the “Initial Term”). Thereafter the Agreement
shall automatically renew for successive one (1) year terms commencing on July
1st of each year and ending on June 30th of the next succeeding year (the
“Renewal Term”) unless otherwise terminated pursuant to Section 1(b) of this
Agreement. The Initial Term, together with any Renewal Terms shall hereinafter
be referred to as the “Term” of this Agreement.

 

 

(b)

Subject to the provisions for termination otherwise included in Section 5
herein, either the Employer or the Employee shall have the right to terminate
this Agreement by giving the other party thirty (30) days advance written notice
(the “Notice Period”), at any time during the Term, stating his/its intention to
terminate the Agreement. Such termination will be effective at the end of the
Notice Period. In the event of notice of termination by the Employer, the
provisions of Section 6 shall apply.

 

 

(c)

Employee’s principle office location shall be the corporate headquarters of the
Employer in Salem, NH. Employee shall be expected to engage in such business
travel as may reasonably be necessary in order for Employee to effectively carry
out the responsibilities of his position.

 

2.         Best Efforts. Employee agrees, as long as this Agreement is in
effect, to devote his best efforts, time and attention to the business of
Employer, and to the performance of such executive, managerial and supervisory
duties as may be required of him during the Term of this Agreement.

 

3.         Non-Compete. Except as set forth in the third paragraph of this
Section 3, Employee shall not, while this Agreement is in effect, engage in, or
be interested in, in an active capacity, any business other than that of the
Employer or any affiliate, associate or subsidiary corporation of Employer. It
is the express intent of the Employer and Employee that: (i) the covenants and
affirmative obligations of this Section be binding obligations to be enforced to
the fullest extent permitted by law; (ii) in the event of any determination of
unenforceability of the scope of any covenant or obligation, its limitation
which a court of competent jurisdiction deems fair and reasonable, shall be the
sole basis for relief from the full enforcement thereof; and (iii) in no event
shall the covenants or obligations in this Section be deemed wholly
unenforceable.

 

1

--------------------------------------------------------------------------------

 

 

In addition, except as set forth in the third paragraph of this Section 3,
Employee shall not, for a period of one (1) year after termination of employment
(whether such termination is by reason of the expiration of this Agreement or
for any other reason), on a worldwide basis, directly or indirectly, control,
manage, operate, join or participate in the control, management or operation of
any business which directly or indirectly competes with any business of the
Employer at the time of such termination. The Employee shall not during the term
of this non-competition provision (i) contact any employee of the Employer or
its subsidiaries for the purpose of inducing or otherwise encouraging said
employee to leave their employment with the Employer and/or such subsidiary or
(ii) contact any customers or former customers of the Employer and/or its
subsidiaries, in any manner, for the purpose of soliciting or accepting any
competing business or request, induce or advise any customers of the Employer
and/or its subsidiaries to withdraw, curtail or cancel their respective business
with the Employer and/or its subsidiaries.

 

No provision contained in this section shall restrict Employee from making
investments in other ventures which are not competitive with Employer, or
restrict Employee from engaging, during non-business hours, in any other such
non-competitive business or restrict Employee from owning less than five (5)
percent of the outstanding securities of companies which compete with any
present or future business of Employer and which are listed on a national stock
exchange or actively traded on the NASDAQ National Market System.

 

4.         Compensation; Fringe Benefits.

 

 

(a)

Base Compensation. Employer agrees to compensate the Employee for his services
during the period of his employment hereunder at a minimum base salary of Four
Hundred Fifteen Thousand Dollars ($415,000) per annum, payable semi-monthly.
Employee shall be entitled to receive such increases in this minimum base
salary, as the Compensation Committee of the Board of Directors of Employer,
upon recommendation of the President and CEO, shall, in its sole discretion
determine.

 

 

(b)

Signing Bonus. Employer shall make a one-time cash payment, subject to payroll
taxes, to Employee of Two Hundred Thousand Dollars ($200,000) (the “Sign-on
Payment”). The Sign-on Payment shall be made within thirty (30) days of the
Effective Date and shall be subject to repayment by Employee to Employer in its
entirety in the event that Employee’s employment is terminated prior to the
second anniversary of the Effective Date either voluntarily by Employee or
involuntarily by Employer under Section 5(c) below.

 

 

(c)

Initial Sign-On Stock Grant. On the Effective Date, the Employer will grant
Employee a restricted stock award under its 2018 Omnibus Incentive Plan having a
value equal to equal to $540,000 based on the closing price of the Employer’s
common stock as reported by the New York Stock Exchange on the Effective Date.
This award shall vest as follows: (i) sixty-three percent (63%) of the
restricted shares shall vest on the first anniversary of the Effective Date, and
(ii) the remaining thirty-seven percent (37%) of the restricted shares shall
vest on the second anniversary of the Effective Date. The award and payouts made
will be governed by the terms of the Omnibus Incentive Plan of the Employer.

 

2

--------------------------------------------------------------------------------

 

 

 

(d)

Annual Incentive Compensation. Employee shall receive an annual incentive bonus
opportunity payable each September after the close of the fiscal year, at a
target of 60% of base compensation and variable from 0% to 200% of target based
on the achievement of certain financial and strategic metrics set by the
Compensation Committee of the Board of Directors of the Employer. Currently, 75%
of the bonus opportunity is based on financial metrics and 25% is based on
strategic metrics. For fiscal year 2020, payout of the annual incentive bonus
earned shall not be pro-rated and shall be made as if Employee had been an
employee of Employer as of July 1, 2019.

 

 

(e)

Annual Long-Term Incentive Compensation. Commencing with the Employer’s 2020
fiscal year, Employee shall receive a long-term incentive opportunity pursuant
to the terms of the 2018 Omnibus Incentive Plan of the Employer at a target of
150% of base compensation in such form as the Compensation Committee of the
Employer’s Board of Directors shall determine with respect to other senior
executives of the Employer. Currently, such awards consist 50% of grants of
time- based restricted stock and 50% performance based restricted stock units.
Grants are normally made in the first week of September each year following
approval of the Compensation Committee. Actual stock earned with respect to the
performance based restricted stock units is variable from 0% to 200% of target
based on achievement of certain metrics established by the Compensation
Committee of the Board of Directors of the Employer.

 

 

(f)

Vacation. Employee shall be entitled to twenty (20) days of paid vacation during
each fiscal year of the Employer.

 

 

(g)

Other Benefit Plans and Programs. Employee shall also be entitled to participate
in the Standex Management Stock Purchase Program, the Standex Retirement Savings
Plan and such other incentive, welfare and defined contribution retirement
benefit plans as are made available, from time to time to senior executives of
the Employer. Employee shall be entitled to use of an automobile furnished at
the expense of Employer in accordance with Employer’s policy on this subject, as
such policy shall be revised from time to time.

 

 

(h)

Relocation. Employee will also receive a lump sum payment of $70,000 within
thirty (30) days of the Effective Date to cover Employee’s estimated expenses in
relocating to the Salem, NH area along with associated taxes. If Employee
voluntarily terminates his employment or is terminated for cause in accordance
with Section 5(c) prior to his twelve-month anniversary of the Effective Date,
the Employee agrees to repay the relocation package pro rata to the Employer.

 

3

--------------------------------------------------------------------------------

 

 

5.         Termination. In addition to the provisions concerning notice of
termination in the second paragraph of Section 1, this Agreement shall terminate
upon the following events:

 

  (a) Death: Employee’s employment shall terminate upon his death, and all
liability of Employer shall thereupon cease except for (i) compensation for past
services remaining unpaid, (ii) any benefits due to Employee’s estate or others
under the terms of any benefit plan of Employer then in effect in which Employee
participated and (iii) any rights with respect to outstanding unvested equity
awards in accordance with the award agreements underlying such awards.        

(b)

Disability: In the event that Employee becomes substantially disabled during the
Term of this Agreement for a period of six consecutive months so that he is
unable to perform the services as contemplated herein, then Employer, at its
option, may terminate Employee’s employment upon written notification to
Employee. Until such termination option is exercised, Employee will continue to
receive his full salary and fringe benefits during any period of illness or
other disability, regardless of duration. Upon exercise of such termination
option, all liability of Employer shall thereupon cease except for (i)
compensation for past services remaining unpaid, (ii) any benefits due to
Employee or others under the terms of any benefit plan of Employer then in
effect in which Employee participated and (iii) any rights with respect to
outstanding unvested equity awards in accordance with the award agreements
underlying such awards. Whether or not Employee has become substantially
disabled and the duration of such disability shall be subject to the Employer’s
good faith determination taking into account the nature of the disability and
the scope of services provided by Employee hereunder.

 

 

(c)

Material Breach: In the event of the commission of any material breach of the
terms of this Agreement by the Employee or Employer, the non-breaching party may
cause this Agreement to be terminated on ten (10) days written notice. Employer
may remove Employee from all duties and authority commencing on the first day of
any such notice period, however, payment of compensation and participation in
all benefits shall continue through the last day of such notice period. For
purposes of this Agreement, material breach by Employee shall be defined as:

 

 

(i)

an act or acts of dishonesty on the Employee’s part which are intended to result
in his substantial personal enrichment at the expense of the Employer; or

 

 

(ii)

the Employee willfully, deliberately and continuously fails to materially and
substantially perform his duties hereunder and which results in material injury
to the Employer (other than such failure resulting from the Employee’s
incapacity due to physical or mental disability) after demand for substantial
performance is given by the Employer to the Employee specifically identifying
the manner in which the Employer believes the Employee has not materially and
substantially performed his duties hereunder; or

 

(iii)

the Employee willfully and deliberately fails to comply with the Employer’s code
of conduct, financial corporate policies or other significant, written corporate
policies of the Employer; or

 

(iv)

the Employee, through his conduct and actions (whether willful or not and in the
good faith discretion of the Employer), creates a threatening, intimidating or
hostile work place environment and, upon written notice from Employer, has
failed to satisfactorily and permanently address the conduct and actions giving
rise to such environment.

 

4

--------------------------------------------------------------------------------

 

 

No action, or failure to act, shall be considered “willful” if it is done by the
Employee in good faith and with reasonable belief that his action or omission
was in the best interest of the Employer. Termination pursuant to Section 5(c)
above shall not qualify for any severance under Section 6 below.

 

6.         Severance.

 

(a)      In the event that Employee’s employment is terminated by Employer
pursuant to Section 1 of this Agreement (exclusive of a termination after a
change in control where severance is governed by the provisions contained in
Section 14 herein and exclusive of termination pursuant to Section 5), the
Employee shall receive one (1) year of severance pay following termination of
employment. Severance will be paid in accordance with normal and customary
payroll practices of the Employer. The aggregate severance will be equal to the
Employee’s then current, annual base compensation. The Employer’s obligation
with respect to such severance is conditioned upon the Employee’s continued
compliance with the provisions of Section 3 of this Agreement. Employee is not
obligated to seek other employment in mitigation of the severance provided for
herein nor will subsequent employment with another employer impact the
obligations of the Employer herein.

 

(b)      In the event that Employee’s employment is terminated by the Employee
pursuant to Section 1 of this Agreement (exclusive of a termination after a
change in control where severance is governed by the provisions contained in
Section 14 herein), Employee’s entitlement to compensation and benefits shall
cease on the effective date of such termination and Employee shall not be
entitled to any severance or other post-employment benefits except as may be
provided for under applicable law (e.g., vested 401(k) benefits).

 

7.         Invention and Trade Secret Agreement. Employee agrees to enter into
the Employer’s standard form of Invention and Trade Secret Agreement to be
effective as of the Effective Date. To the extent, however, that the non-compete
clause of the Invention and Trade Secret Agreement is inconsistent with Section
3 of this Agreement, the provisions of Section 3 of this Agreement shall be
controlling.

 

8.         Specific Performance. It is acknowledged by both parties that damages
will be an inadequate remedy to Employer in the event that Employee breaches or
threatens to breach his commitments under Section 3 or under the Invention and
Trade Secret Agreement. Therefore, it is agreed that Employer may institute and
maintain an action or proceeding to compel the specific performance of the
promises of Employee contained herein and therein. Such remedy shall, however,
be cumulative, and not exclusive, to any other remedy, which Employer may have.

 

9.         Third Party Restrictive Covenants. If at any time during the Term of
this Agreement the Employer is made aware that the Employee remains obligated
under any alleged non-compete restriction from his former employer, and in the
event that the Employer receives notice of the threat of the commencement of
litigation to enforce such non-compete covenant, then at Employer's sole
discretion, Employee may be placed on administrative leave of absence without
pay pending his release from his non-compete obligations or receives a final
judgment, for which the time period to appeal has expired and no appeal has been
taken, in his favor with respect to those restrictive covenants. In the event
that Employer or any of its subsidiaries, affiliates or divisions is named as a
party to any such litigation, the Employee agrees to indemnify, defend and hold
Employer harmless from claims and demands for damages, indemnity, costs,
attorneys' fees, interest, loss or injury of every nature and kind whatsoever
arising under any federal, state, or local law, or the common law directly or
indirectly arising out of or in connection with any alleged claim by a former
employer of a violation of any non-competition restriction. In the event that
Employee cannot promptly obtain a release from such restrictive covenants,
Employer shall have the right to terminate this Agreement pursuant to Section
5(c) above.

 

5

--------------------------------------------------------------------------------

 

 

10.        Entire Agreement; Amendment. This Agreement supersedes any employment
understanding or agreement (except the Invention and Trade Secret Agreement)
which may have been previously made by Employer or its respective subsidiaries
or affiliates with Employee, and this Agreement, together with the Invention and
Trade Secret Agreement, represents all the terms and conditions and the entire
agreement between the parties hereto with respect to such employment. This
Agreement may be modified or amended only by a written document signed by
Employer and Employee.

 

11.        Assignment. This Agreement is personal between Employer and Employee
and may not be assigned; provided, however, that Employer shall have the
absolute right at any time, or from time to time, to sell or otherwise dispose
of its assets or any part thereof, to reconstitute the same into one or more
subsidiary corporations or divisions or to merge, consolidate or enter into
similar transactions. In the event of any such assignment, the term “Employer”
as used herein shall mean and include such successor corporation.

 

12.        Governing Law; Binding Nature of Agreement.   This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
Hampshire, excluding its choice of law provisions. This Agreement shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective heirs, executors, administrators, successors and assigns.

 

13.        Survival. The obligations contained in Sections 3, 6, 7 and 14 herein
shall survive the termination of this Agreement. In addition, the termination of
this Agreement shall not affect any of the rights or obligations of either party
arising prior to or at the time of the termination of this Agreement or which
may arise by any event causing the termination of this Agreement.

 

14.        Change of Control.

 

 

(a)

In the event of a change in control of Employer required to be reported under
Item 6(e) of Schedule 14A of Regulation 14A of the Securities Exchange Act of
1934:

 

  (i) Employer may terminate Employee's employment only upon conclusive evidence
of substantial and indisputable intentional personal malfeasance in office such
as a conviction for embezzlement of Employer's funds; and        

(ii)

Employee may terminate his employment at any time if there is a change in his
general area of responsibility, title or place of employment, or if his salary
or benefits are lessened or diminished.

 

6

--------------------------------------------------------------------------------

 

 

 

(b)

Following a change of control of Employer, in the event of any termination of
Employee's employment either by Employee pursuant to Section 14(a)(ii) or by
Employer under any circumstances other than involving conclusive evidence of
substantial and indisputable intentional personal malfeasance in office, then:

 

  (i) Employee shall be promptly paid a lump sum payment equal to two times his
current annual base salary plus two times the higher of the most recent annual
bonus paid to him under the Annual Incentive Program or his target bonus amount
under the Annual Incentive Program as of the date immediately prior to the
change in control;        

(ii)

Employee shall become 100% vested in all benefit plans in which he participates
including but not limited to the Standex Retirement Savings Plan, the Management
Stock Purchase Program and all restricted stock awards and performance share
units granted under the 2018 Omnibus Incentive Program and any other stock-based
awards of the Employer; and

 

 

(iii)

All life insurance and medical plan benefits covering the Employee and his
dependents shall be continued at the expense of Employer for the one-year period
following such termination as if the Employee were still an employee of the
Employer.

        (iv) The benefits set forth in clauses (i) through (iii) above shall be
conditioned upon the Employee’s continued compliance with the provisions of
Section 3 of this Agreement.

 

15.        Notices. Any notice to be given pursuant to this Agreement shall be
sent by certified mail, postage prepaid, by facsimile (with a copy mailed via
first class mail, postage pre-paid), delivery in person to the parties at the
addresses set forth in the preamble to this Agreement, by email to such email
address as designated in writing from time to time by either Employer or
Employee, or at such other address as either party may from time to time
designate in writing.

 

16.        Covenants Several. In the event that any covenant of this Agreement
shall be determined invalid or unenforceable and the remaining provisions can be
given effect, then such remaining provisions shall remain in full force and
effect.

 

17.        Compliance with Section 409A of the Code. Notwithstanding any other
provisions of this Agreement herein to the contrary and to the extent
applicable, the Agreement shall be interpreted, construed and administered so as
to comply with the provisions of Section 409A of the Code and any related
Internal Revenue Service guidance promulgated thereunder. Employee and Employer
acknowledge that it may be necessary to amend the Agreement, within the time
period permitted by the applicable Treasury Regulations, to make changes so as
to cause payments and benefits under this Agreement not to be considered
“deferred compensation” for purposes of Section 409A of the Code, to cause the
provisions of the Agreement to comply with the requirements of Section 409A of
the Code, or a combination thereof, so as to avoid the imposition of taxes and
penalties on Employee pursuant to Section 409A of the Code. Employee hereby
agrees that the Company may, without any further consent from Employee, make any
and all such changes to the Agreement as may be necessary or appropriate to
avoid the imposition of penalties on Employee pursuant to Section 409A of the
Code, while not substantially reducing the aggregate value to Employee of the
payments and benefits to, or otherwise adversely affecting the rights of,
Employee under the Agreement.

 

7

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Employer has caused this Agreement to be executed on its
behalf by its authorized officers and Employee has executed this Agreement as of
the day and year first above written.

 

 

STANDEX INTERNATIONAL CORPORATION

 

 

By: /s/ David Dunbar   /s/ Ademir Sarcevic     David Dunbar   Ademir Sarcevic  
Its: Chairman, President & CEO      

 

8